 CATHOLIC CHARITIES OF BUFFALO, N.Y., INC.9Catholic Charities of Buffalo,New York,Inc.' andAmerican Federation of State,County and Munici-pal Employees,AFL-CIO,Council 66,2Petitioner.Case 3-RC-6155August 27, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING,JENKINS,AND PENELLOA petition in the instant proceeding was filed byAmerican Federation of State, County and Munici-pal Employees, AFL-CIO, Council 66, herein calledPetitioner, on October 9, 1974. On November 27,1974, the Acting Regional Director for Region 3 dis-missedthe petition. Thereafter, Petitioner filed anappeal of the Acting Regional Director's dismissaland, on February 12, 1975, the Board, through itsDeputy Executive Secretary, reinstated the petitionand remanded the case to the Regional Director forRegion 3 for the purpose of conducting a hearing onthe petition. The Regional Director was further di-rected to transfer the case to the Board for decisionafter the hearing.Pursuant to the Board's direction, a hearing wasthereafter held before Hearing Officer Richard L.Friend and following the hearing the case was trans-ferred to the Board for decision. No briefs have beenfiled by either the Employer or Petitioner upon thetransfer of this case to the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is a New York State nonprofitcorporation. At the hearing herein, both Petitionerand the Employer urged the Board to assert jurisdic-tion over the Employer. In reaching our decisionhere, we have independently examined the record tosee whether the assertion of jurisdiction is warranted.The Employer operatessevendepartments perti-nenthere. It has district offices in a number of citiesinNew York State; a health and geriatrics depart-ment; a marriage counselingcenter; a drug program;a family and children's department; a communitydevelopment department; and the Monsignor Carr1Name as amended at the hearing.2Name as amended at the hearing.Institute,which is an outpatient psychiatric clinic.The Employer has 44 locations, of which 37 -are inthe Buffalo, New York, metropolitan area. The otherseven are in cities in New York State located from 10miles to roughly 70 miles from Buffalo.During the fiscal year ending June 30, 1974, theEmployer had revenues in excess of $2,656,000. Dur-ing that period, it received for its various programsapproximately $135,000 from the Federal Govern-ment, in excess of $163,900 from the State, and inexcess of $388,300 from the county. The Employeralso had in excess of $233,000 in purchases from out-side the State of New York during that period, andperformed services for certain "related institutions"for which it was reimbursed in excess of $125,000.The "related institutions" referred to above are 10in number and consist of certain nursing homes,3homes for the aging,4 and children's institutions.' Theparties stipulated that the various nursing homes andhomes for the aging meet the Board's direct mone-tary standards for the assertion of jurisdiction overnursing homes and homes for the aging.During the fiscal year ending June 30, 1974, theserelated institutions had gross expenditures in excessof $3,975,000, and received in excess of $469,000from the Federal Government, in excess of$1,389,000 from the state government, and in excessof $509,000 from the county government.The Employer is incorporated separately from therelated institutions and Petitioner does not seek torepresent any of the related institutions' employees.Each of the related institutions is itself separately in-corporated and has its own board of directors. How-ever, it appears the Employer owns certain of theserelated institutions 6 The other institutions are ownedby the religious orders that operate them.With respect to the budgeting of the related insti-tutions, each institution projects its expected incomeand expenses and the difference between the two fig-ures is requested from the Employer. That request isreviewed by the Employer's budget committee and afigurewhich the related institution will receive isthen arrived at? The Employer has an institutionallabor relations policy that it encourages the relatedinstitutions to adopt, but the choice of implementa-3 St. Francis'inWilliamsville,New York;St.Clare's in Lockport, NewYork,St. Joseph's in Olean,New York,St. Luke's in Batavia,New York;and St.Mary's inNiagaraFalls, New York St. Mary's alsohas, within itsconfines,Bishop McNulty Hall.St.Elizabeth's in Lancaster,New York;St.Vincent's in Dunkirk, NewYork;and St.Anthony'sin Hamburg,New York5ImmaculateHeart of MaryHome and St. Rita's Home.6 Theseare St.Francis',St. Clare's,St. Joseph's, St. Luke's, St.Mary's, St.Elizabeth's,and St. Vincent's.7During theyear, theEmployer continues to monitor the related institu-tions'budgetarymatters.Supplementaryallocations are sometimes soughtdue to changes in the physical plant or in a patient's needs and these alloca-tions must be approvedby the Employer.220 NLRB No. 5 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion is left to each institution. The Employer exercis-es no direction or supervision of the related institu-tions' hiring or firing practices,or the related institu-tions' discipline or direction of their employees.The fact that the Employer is a nonprofit corpora-tion does not mean that the Board is precluded fromasserting jurisdiction here.8 Rather, we conclude thatthe Employer is engaged in commerce within themeaning of the Act and meets every discretionaryjurisdictional standard we have applied to date forthe assertion of jurisdiction.We note also that in thefiscalyear ending June 30, 1974, the Employer per-formed services for institutionswhichare themselvesengaged in commercefor whichitwas reimbursed inexcess of $125,000, and thus we find that it wouldeffectuate the policies of the Act to assert jurisdictionherein .92.The Petitioner is a labor organization within themeaning ofthe Act.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(c) and(7) of the Act.4.Petitioner seeks a unit of all full-time and regu-lar part-time professional and technical employeesemployed by the Employerat all its44 locations. TheEmployer, while in agreement with Petitioner as towhich of the Employer's classifications are profes-sional10 and which are technical,"and in agreementthat the unit should include both professional andtechnical classifications at its 44 locations,'2 wouldalso include all its other employees 13 in the unit.Also, while Petitioner would exclude from the unit allemployees who are members of religious orders, theEmployer took no position at the hearing as to thestatus of such employees.The partiesare in agreementthat,whatever thestructure of the proposed unit, should it include bothprofessional and nonprofessional employees the pro-fessionalemployees should be permitted to vote as aseparate voting group to determine whether or notsMaritime AdvancementPrograms,152 NLRB 348 (1965).9 See, e.g.,The Children's Aid Society,218 NLRB No 108 (1975) (advisoryopinion);Roman CatholicArchdiocese of Baltimore, Archdiocesan HighSchools,216 NLRB No. 54 (1975).1e Theparties stipulated that the caseworkers 1, caseworkers II, casework-ers III,the program directors,and the psychologists are professional em-ployees.1The parties stipulated that the community aides are technicalemploy-ees.17We have independently evaluated the record and are in agreement withthe parties'stipulation as to the professional and technical status respective-ly of theemployees noted above at fns.10 and 11.13 This includes its clerks stenographers, typists,telephone operators, ac-counting clerks,transportation aides,cooks, ,janitors,and cleaning ladies.The parties agreed that the medical doctors and the accountant should beexcluded from any unit as managerialemployeesand that the bookkeeperand stenographic supervisorshould beexcluded as supervisors.they desire to be represented as part of the overallunit.Such an approach is mandated by Section9(b)(1) of the Act and our Direction of Election hastaken this into account.We conclude that an appropriate unit in this casemay consist of those caseworkers, program directors,and psychologists whom the parties have stipulatedtobe technical employees, excluding all theEmployer's other employees.The Employer employs approximately 200 em-ployees and there is no prior history of collective bar-gaining among the employees Petitioner seeks to rep-resent.The caseworkers, who are about 75 innumber, are located throughout the Employer's 7pertinent facilities14 while the 2 psychologists are lo-cated at the Monsignor Carr Institute. The commu-nity aides, who total nine in number, are located inthe community development department, and theclericaland maintenance employees are locatedthroughout the Employer's operation.The caseworkers are responsible for applying pro-fessional skills in obtaining information from thoseseekingassistance; for counseling clients and familymembers; and for aiding them in the utilization of allavailable resources. The levels of responsibility in-crease from caseworker I through caseworker III, butthe basic job function in each instance is one of in-formation gathering, evaluation, and then counsel-ing.While the requirements for the community aide ca-tegory list no necessary minimum educational re-quirement, the community aide's job, as with that ofthe caseworkers, is one of information gathering,evaluation of needs, and development of plans. Thecommunity aides are expected to exercise indepen-dent judgment in such pursuits. The Employer'sother employees, in contrast, do no such interviewingor evaluation of clients or families.The caseworkers and community aides attend vari-ous professional educational conferences which otheremployees do not attend and the caseworkers andcommunity aides also attend in-service training ses-sionsfrom which other employees are excluded.All of the Employer's employees are subject to thesame personnel policies and share the same fringebenefits and it may occur that thesamesupervisorwillbe in charge of caseworkers and communityaides, as well as other employees.Although in rare instances clerical employees haveprogressed to the community aide category, clericalemployees do no interviewing or evaluating of clientsand families, and of course the maintenance employ-ees' duties and functions are also clearly different14The programdirectorin theresettlement section of theEmployer'scomptroller's office is classified as a caseworker also. CATHOLICCHARITIESOF BUFFALO, N.Y., INC.I Ifrom that of the community aides and the profession-al employees. On the other hand, community aidesmay progress to caseworker I status, either throughattainment of the necessary education or, in certaininstances, through a waiver of that educational re-quirement. The Employer has indicated an expresspolicy of promoting community aides in such a lattermanner.On the basis of the foregoing, we find that the jobfunctions of those employees the parties stipulated tobe professional and technical employees differ sub-stantially from those of the other employees. Whileall the Employer's employees share certain benefitsand may share supervision in common, the differ-ence inthe nature of their work and qualificationsfor performing such work set the professionals andtechnicals apart from the other employees to such adegree that we conclude that the balance of theEmployer's employees need not be included in a unitwith the professionals and technicals. Accordingly,we shall exclude them from the unit.Petitioner would exclude certain religious person-nel, i.e.,approximately 13 or 14 nuns and 1 priest,15while the Employer has taken no position on theirinclusion or exclusion.It appears that the nuns work in various of thecategories which the parties have stipulated are pro-fessional and they perform their job duties in thesame manner asnonreligious professionals. Howev-er, the nuns receive a salary which is much lowerthan that of their nonreligious counterparts and thatsalary is turned over to their various orders. Thenuns are then given a certain amount of money bythe orders. The nuns have different medical coveragethan the other employees and also receive an extraweek of vacation for their annual retreat which theother employees do not receive. The nuns are subjectto transfer at the instruction of the heads of theirorders regardless of what might be the wishes of theEmployer respecting such transfer.16Basedon the foregoing, we conclude that all thereligious personnel should be excluded from the unitfound appropriate herein." Although their job activi-ty and working conditions may be the same as thenonreligiousemployees, we believe the two groups'underlying interests are so divergent as to warrantthe exclusion of the religious personnel from theunit."i5The priest is a marriage counselor.16 Further,the Employer has provided housing for certain nuns workingin the family or community development department which it has not of-fered its nonreligious employees.'rThisincludes the priest,who is also a member of an order and whowould therefore appear to have the same restrictions on his salary and onhis transfer possibilities as the nuns,who are members of orders.18 See,e.g.,Carroll ManorNursingHome,202 NLRB 67 (1973);Selon HillCollege,201 NLRB 1026(1973).We therefore find that the following employeesmayconstitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All full-time and regular part-time professionalemployees, including caseworkers I, caseworkersII, caseworkers III, program directors, and psy-chologists, and all regular full-time and regularpart-time community aides employed at all theEmployer's locations; but excluding all otheremployees, including members of religious or-ders,medical doctors, accountants, managerialemployees, guards, and supervisors as defined inthe Act.The unit set out above includes professional andnonprofessionalemployees.However, as notedabove, the Board is prohibited by Section 9(b)(1) ofthe Act from including professional employees in aunit with employees who are not professionals unlessa majority of the professional employees vote for in-clusion in such a unit. Accordingly, we must ascer-tain the desires of the professional employees as toinclusion in a unit with nonprofessional employees.We shall therefore direct separate elections in thefollowing voting groups:Voting group (a): All full-time and regular part-time community aides employed at all theEmployer's locations; but excluding all profes-sional employees including caseworkers I, case-workers II, caseworkers III, program directors,and psychologists, and all other employees, in-cludingmembers of religious orders, medicaldoctors,accountants,managerial employees,guards, and supervisors as defined in the Act.Voting group (b): All full-time and regular part-timeprofessionalemployeesatalltheEmployer's locations, including caseworkers I,caseworkers II, caseworkers III, program direc-tors, and psychologists; but excluding all otheremployees, including community aides, mem-bers of religious orders, medical doctors, ac-countants,managerial employees, guards, andsupervisors as defined in the Act.The employees in the nonprofessional votinggroup (a) will be polled to determine whether or notthey wish to be represented by Petitioner.The employees in voting group (b) will be askedtwo questions on their ballot:(1)Do you desire the professional employeesto be included in a unit composed of all profes-sional employees and community aides of theEmployer for the purposes of collective bargain-ing? 12DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Do youdesireto berepresented for thepurposes of collective bargainingby AmericanFederation of State,County and Municipal Em-ployees, AFL-CIO, Council 66?If a majorityof the professionalemployees in vot-ing group(b) vote "yes" to thefirst question, indicat-ing their wish tobe includedin a unit withnonpro-fessional employees, they will be so included. Theirvoteon thesecond questionwill then be counted to-getherwith thevotes of the nonprofessional votinggroup(a) to determinewhether ornot the employeesin the whole unit wish to be representedby Peti-tioner.If,onthe other hand, a majority of profes-sional employeesin voting group (b) vote against in-clusion,theywillnotbe included with thenonprofessionalemployees. Their voteson the sec-ond questionwill then be separately counted to de-termine whetheror not theywishto be representedby Petitioner. Thereis no indicationin the record thatPetitionerwouldbe unwilling to representthe profes-sionalemployees separately if those employees votefor separate representation.However, if the Uniondoes not desire to represent the professionalemploy-ees in a separate unit evenif those employees vote forsuch representation,Petitionermay notify the Re-gionalDirector to that effect within 10 days of thedate of this Decisionand Direction of Election.Our unitdetermination is based,in part, then,upon theresults of the election among theprofes-sional employees.However,we now make the fol-lowing findings in regardto the appropriate unit:1.If a majority of theprofessionalemployees votefor inclusion in the unitwithnonprofessional em-ployees, we find that the followingwill constitute aunit appropriate for purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time professionalemployees,including caseworkers I, caseworkersII, caseworkers III, program directors,and psy-chologists,and all regular full-time and regularpart-time community aides employed at all theEmployer's locations; excluding all other em-ployees,including members of religious orders,medical doctors,accountants,managerial em-ployees, guards, and supervisors as defined inthe Act.2. If a majority of the professional employees donot vote for inclusion in the unit with nonprofession-al employees, we find that the following two groupsof employees will constitute separate units appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:Voting group (a): All full-time and regular part-time community aides employed at all theEmployer's locations;but excluding all profes-sional employees including caseworkers I, case-workers II, caseworkers III, program directors,and psychologists, and all other employees in-cludingmembers of religious orders,medicaldoctors,accountants,managerial employees,guards,and supervisors as defined in the Act.Voting group (b): All full-time and regular part-time professional employees employed at all theEmployer's locations including caseworkers I,caseworkers II, caseworkers III, program direc-tors, and psychologists; but excluding all otheremployees including community aides,membersof religious orders,medical doctors, accoun-tants,managerial employees,guards,and super-visors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]